Citation Nr: 1719835	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-12 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety as secondary to a service-connected disability.  

2.  Entitlement to a total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1973 to April 1976 and October 1978 to August 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010, rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2015, the Board remanded the Veteran's claims for further development.  A SSOC was issued in March 2016, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has anxiety due to service.

2.  Throughout the entire appeal period, the evidence is in relative equipoise as to whether the Veteran is unemployable due to the effect of his service-connected disabilities. 


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for anxiety have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.102, 3.304(f) (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Acquired Psychiatric Disorder

A. Applicable Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

B. Facts and Analysis

The Veteran's STRs are negative for complaints or treatment for a psychiatric condition.   

According to VAMC records, in July 2008, the Veteran was seen for complaints of anxiety, and prescribed anti-anxiety medication.

In a November 2009 statement, the Veteran reported that his sleep apnea leads to excessive sleepiness, severe mood swings, and irritability and anger.  He stated as a result of the OSA, he has poor performance of cognitive functions.    

In October 2016, a statement from the Veteran's brother, P. E. was received.  Mr. E. stated the Veteran was easy going and carefree prior to service.  Mr. E. indicated the Veteran was not the same when he returned from service, and had become withdrawn.  He had become irritable and would become angry over the slightest of things.  

In January 2016, the Veteran was afforded a VA examination.  Records revealed that in September 2008 the Veteran was treated for depression, and most recently a medication management note from December 2014 listed klonopin as a treatment modality for his anxiety.  A social security disability evaluation from September 2009 was reviewed, which indicated the Veteran was diagnosed with an anxiety disorder not otherwise specified.  A letter from the Veteran's spouse was also reviewed, that details the Veteran's sleep apnea causes irritability and mood changes.  The Veteran reported that his anxiety issues began in basic training, which would have an onset prior to his service-connected illness.  The examiner concluded there is no evidence other than the Veteran's history to indicate that he was suffering from anxiety prior to 2008.  

In November 2016, Dr. Heather Henderson-Galligan, examined the Veteran.  He was socially isolated and withdrawn.  He denied a mental health history prior to service.  She diagnosed the Veteran with unspecified anxiety disorder.  The Veteran was noted as being unable to sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his anxiety disorder.  She stated that the Veteran's unspecified anxiety disorder more likely than not began in military service, and has continued uninterrupted to present.  She stated that his anxiety prevents him from maintaining substantially gainful employment.  
	
The evidence shows that there are conflicting medical opinions of record with regard to the matter of whether the Veteran has an acquired psychiatric disorder due to service.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board finds that the preponderance of the evidence supports a finding that the Veteran's current anxiety is related to service.  Though there is a negative VA opinion, there are statements in support of the Veteran's claim and a positive medical opinion.  The Veteran and his brother and spouse have submitted statements attesting to his anxiety disorder.  The Veteran's brother stated the Veteran did not have anxiety prior to service, however, upon his return he did.  
Dr. Heather Henderson-Galligan, concluded it was at least as likely as not that the Veteran's anxiety began in military service, and has continued uninterrupted to present.  The Board finds that this opinion is probative, as it is based on an examination of the Veteran, a review of the Veteran's service treatment records, as well as the Veteran's credible statements concerning his anxiety history.  Furthermore, the record indicates Dr. Heather Henderson-Galligan, is professionally qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007). 

As the Board finds that Dr. Galligan's report is competent and probative in addressing whether the Veteran has an anxiety disorder related to service, the Board further finds that the evidence is in equipoise.  Consequently, the Board affords the Veteran the benefit of the doubt, and finds that there is competent medical evidence linking such anxiety to service.  Therefore, service connection for anxiety is warranted.

II. TDIU

A.  Applicable Law 

TDIU is assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater. 38 C.F.R. § 4.16(a).  For these purposes, disabilities of common etiology are considered a single disparity.  Id.

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, his nonservice-connected disabilities or advancing age may not be considered.  

III. Factual Background and Analysis

Service connection is in effect for obstructive sleep apnea, rated as 50 percent disabling since November 20, 2009, right knee patellar syndrome with degenerative joint disease, rated as 10 percent disabling since August 31, 1992, degenerative joint disease of the left knee, rated as 10 percent disabling since August 31, 1992, fistula in ano, rated as 10 percent disabling since August 31, 1992, hypertension, rated as 10 percent disabling since July 5, 1994, status post chip fracture right ulna, rated as 10 percent disabling since June 13, 2011, and hyperhidrosis with bromhidrosis, with a non compensable rating since August 31, 1992, with a combined evaluation of 70 percent, effective November 20, 2009.  

As such, the Veteran has met the percentage requirements for TDIU since November 20, 2009.  38 C.F.R. § 4.16(a).  

The central inquiry in determining whether a Veteran is entitled to TDIU is whether the service-connected disabilities are of sufficient severity to produce unemployability.  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

In October 2008, the Veteran submitted correspondence indicating he resigned from his work due to difficulties with his anal fistula.  He stated it was difficult dealing with this issue.  

In a November 2009 statement, the Veteran reported that his sleep apnea leads to excessive sleepiness, severe mood swings, and irritability and anger.  He stated as a result of the OSA, he has poor performance of cognitive functions as a result.   

In a June 2009, statement the Veteran reported being out of work for a few days because his blood pressure had been so high.    

In a November 2009 statement, the Veteran indicated that his left wrist condition has forced him to alter his life activities.  The Board notes the left wrist condition is not service connected.  

The Veteran is in receipt of SSA benefits, as a result of arthropathies, with the disability start date being May 2009.  SSA records reveal he completed a bachelor degree in science, and master's degree in education administration.  The Veteran reported that he has been unable to work as a result of his left wrist condition, in combination with his service connected conditions.  

In March 2010, C. P. stated the Veteran stopped working in May 2009, due to his many disabilities.  

In May 2010, the Veteran reported that he stopped working in May 2009, and took an early retirement in July 2009 as a result of his disabilities.

In an April 2010, letter from the Office of Personnel Management, it was documented that the Veteran was approved disability retirement.   

At an April 2010, VA examination, the Veteran reported that when he was employed, he would miss work due to his knee condition, wrist condition, and anal fistula.  The examiner concluded, that due to his knee, he had limitation in prolonged standing and walking, and had to get up and stretch frequently.  The examiner concluded it does not appear his right elbow, hypertension, anal fistula or hyperhidrosis would cause impairment of employment.    

In May 2012, the Veteran underwent a VA examination, of his elbow and forearm.  The examiner indicated the elbow condition has no impact on the Veteran's ability to work.   

In an October 2016, statement from the Veteran's brother, P. E., Mr. E. indicated the Veteran was not the same when he returned from service, and was irritable and angry.  

In November 2016, Dr. Heather Henderson-Galligan, examined the Veteran.  She reported that he was unable to sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his anxiety disorder.  She stated that the Veteran's unspecified anxiety disorder more likely than not began in military service, and has continued uninterrupted to present.  Additionally, his OSA, right and left knee conditions, hypertension, fistula, right ulnar condition, and hyperhidrosis, in turn, have aggravated his anxiety disorder.  It was concluded, that the Veteran's anxiety disorder prevents him from maintaining substantially gainful employment.  
	
In a January 2017 statement from Stephanie Barnes, a vocational consultant, was received.  Ms. Barnes concluded that the combination of physical conditions the Veteran suffers from interact in terms of severity.  She stated the major area of limitation would be the Veteran's limitation in physical activity that keeps him from sustaining work.  Ms. Barnes reviewed the record and noted that the Veteran suffers from symptoms that impact his ability to perform occupational tasks.  Ms. Barnes concluded, that the Veteran is totally and permanently precluded from working.  She stated the Veteran was precluded from obtaining substantially gainful employment due to the severity of his obstructive sleep apnea, right and left knee conditions, hypertension, and hyperhidrosis.  

In the present case, the Veteran, a USPS worker, last worked in 2009, and he meets the schedular criteria for an award of TDIU benefits.  The medical opinion of 
Dr. Galligan is such that as a result of the Veteran's anxiety condition he is precluded from obtaining substantially gainful employment.  The vocational expert, Ms. Barnes, concluded that the Veteran was precluded from obtaining substantially gainful employment as a result of his service-connected sleep apnea, right and left knee conditions, hypertension, and hyperhidrosis.  The Veteran has reported his employment has been impacted by his service connected conditions throughout the course of the appeal.  With the resolution of reasonable doubt in the Veteran's favor, the Board concludes the criteria for an award of TDIU benefits are met.   


ORDER

Entitlement to service connection for anxiety disorder is granted. 

Entitlement to TDIU is granted.  




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


